DETAILED ACTION 
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10 are pending in the application.	
Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (JP2019-169907   Japan   09/18/2019).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 06/04/2020, 05/03/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 06/04/2020. These drawings are review and accepted by the examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim 1 is objected to because of the following informalities:  
In page 25, claim 1 should be changed to -- A semiconductor memory device comprising: a first transistor, the first transistor including 5a substrate including a first region of first conductive type and a second region of the first conductive type, a first insulating film provided on the first region and the second region, 10a first wiring of the first conductive type provided on the first region, the first wiring being electrically connected to the first region, and the first wiring including a higher impurity concentration of the first conductive type than an impurity concentration of the first 15region, and a second wiring of the first conductive type provided on the second region, the second wiring being electrically connected to the second region, and the second wiring including a higher impurity concentration of the first 20conductive type than an impurity concentration of the second region; a conductive layer provided parallel to a substrate plane above the first transistor; a pillar penetrating the conductive layer, the pillar 25including a semiconductor film; and a charge storage film provided between the semiconductor film and the conductive layer.--
.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Allowable Subject Matter
Claims 1-10 would be allowable if corrected to overcome the objections set forth above.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Ratnakumar et al (U.S 8,116,130 B1), Hsu (U.S 6,661,042 B2), Shino (U.S 2005/0121710 A1), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations:
Per claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to a semiconductor memory device comprising: a first transistor, the first transistor including 5a substrate including a first region of first conductive type and a second region of the first conductive type, a first insulating film provided on the first region and the second region, 10a first wiring of the first conductive type provided on the first region, the first wiring being electrically connected to the first region, and the first wiring including a higher impurity concentration of the first conductive type than an impurity concentration of the first 15region, and a second wiring of the first conductive type provided on the second region, the second wiring being electrically connected to the second region, and the second wiring including a higher impurity concentration of the first 20conductive type than an impurity concentration of the second region; a conductive 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825